         Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 1 of 9




Donald E. Godwin
Texas State Bar No. 08056500
GODWIN | BOWMAN PC
1201 Elm Street, Suite 1700
Dallas, Texas 75270-2041
Ph: 214.939.4412
Fax: 214.527.3112
DGodwin@GodwinBowman.com

Attorney for Defendants

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS


FEDERAL TRADE COMMISSION, and                     CASE NO.: 4:21-CV-00518-KGB

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

                     Plaintiffs,                DEFENDANTS' MEMORANDUM IN
                                                SUPPORT OF THEIR MOTION TO
vs.                                             DISMISS FOR LACK OF PERSONAL
                                                JURISDICTION AND IMPROPER
BINT OPERATIONS LLC, a limited liability        VENUE, OR, IN THE ALTERNATIVE,
company,                                        MOTION TO TRANSFER VENUE

LASHONDA MOORE, individually and as an
officer of BINT OPERATIONS LLC, and

MARLON DEANDRE MOORE, formerly
known as MARLON DEANDRE MAIDEN,
individually and as an officer of BINT
OPERATIONS LLC


                     Defendants.



       COME NOW, Defendants BINT Operations LLC ("BINT"), LaShonda Moore, and

Marlon Deandre Moore (collectively, "Defendants") who file this Memorandum in Support of

Defendants' Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or, in the



                                                                                    Page 1 of 9
            Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 2 of 9




Alternative, Motion to Transfer Venue pursuant to Rules 12(b)(2) and 12(b)(3) of the Federal

Rules of Civil Procedure and 28 U.S.C. §§ 1404 and 1406 and would respectfully show the

Court as follows:

                               I.     PROCEDURAL HISTORY

       1.       Plaintiffs filed the above-captioned complaint on June 16, 2021.

       2.       Defendants now move the court to dismiss the matter for lack of personal

jurisdiction and improper venue. Alternatively, they move to transfer venue to the Eastern

District of Texas.

                                     II.     ARGUMENTS

A.     The Complaint Should Be Dismissed Pursuant to Rule 12(b)(2) Because Defendants
       Are Not Subject to Personal Jurisdiction in This Court.

       3.       Federal Rule of Civil Procedure 12(b)(2) requires dismissal of an action when the

court lacks personal jurisdiction over the defendant. Dever v. Hentzen Coatings, Inc., 380 F.3d

1070 (8th Cir. 2004). "To survive a 12(b)(2) motion to dismiss for lack of personal jurisdiction,

‘a plaintiff must plead sufficient facts to support a reasonable inference that the defendant [] can

be subjected to jurisdiction within the state.’" Stringer v. Smith Transp., Inc., No. 3:14-cv-00151-

KGB, 2016 WL 1050269, at *1 (E.D. Ark. Mar. 16, 2016) (quoting Creative Calling Sols., Inc.

v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015)). In other words, a plaintiff must plead

facts that show the defendant has certain minimum contacts with the state. Id. at *2; see

also Davis v. St. John's Health Sys., Inc., 71 S.W.3d 55, 57 (Ark. 2002) (“If the complaint does

not allege sufficient facts on which personal jurisdiction can rest, then the complaint is factually

deficient. Mere conclusory statements devoid of a factual foundation do not suffice in this

inquiry.”).




                                                                                          Page 2 of 9
            Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 3 of 9




       4.       A federal court may exercise jurisdiction over a non-resident defendant only to

the extent permitted by the forum state's long-arm statute and the Due Process Clause of the

Fourteenth Amendment. Stringer, 2016 WL 1050269, at *1 (citing Bell Paper Box, Inc. v. U.S.

Kids., Inc., 22 F.3d 816, 818 (8th Cir. 1994)). Because the long-arm statute of Arkansas confers

jurisdiction to the fullest constitutional extent, this Court's inquiry is limited to whether the

exercise of personal jurisdiction comports with due process. See Davis, 71 S.W.3d at 58; see

also Bell Paper Box, 22 F.3d at 818.

       5.       "Due process requires 'minimum contacts' between [a] non-resident defendant and

the forum state such that ‘maintenance of the suit does not offend traditional notions of fair play

and substantial justice.’" Burlington Indus., Inc. v. Maples Indus., Inc., 97 F.3d 1100, 1102 (8th

Cir. 1996) (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92, 100 S.

Ct. 559, 62 L. Ed. 2d 490 (1980)); BNSF Ry. v. Tyrrell, 137 S. Ct. 1549 (2017). “A defendant's

contacts with the forum must arise because the defendant has ‘purposefully availed’ itself of the

privilege of conducting activities in the state,” thus invoking the benefits and protections of its

laws. Pangaea, Inc. v. Flying Burrito LLC, 647 F.3d 741, 745 (8th Cir. 2011); see also Creative

Calling, 799 F.3d at 980.

       6.       "The minimum contacts necessary for due process may be the basis for either

‘general’ or ‘specific’ jurisdiction." Pangaea, 647 F.3d at 745. For general jurisdiction, a

defendant must have “continuous and systematic” contacts with the forum state, "as to render [it]

essentially at home in the forum state." Creative Calling, 799 F.3d at 979. Specific jurisdiction

may only be established where the claim arises out of or relates to a defendant's contacts with the

forum. Pangaea, 647 F.3d at 746. That is, whether the defendant engaged in activities in the

forum that reveal an intent to invoke or benefit from the protection of its laws. Id. However,




                                                                                         Page 3 of 9
            Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 4 of 9




"even where a party has minimum contacts with a forum, jurisdiction can still be unreasonable,"

as "[t]he Due Process Clause forbids the exercise of personal jurisdiction 'under circumstances

that would offend "traditional notions of fair play and substantial justice."'" Creative Calling,

799 F.3d at 981-82.

       7.       When deciding personal jurisdiction, the court considers each defendant

separately. Pickron v. Tankinetics, Inc., No. 3:12-CV-03122, 2013 U.S. Dist. LEXIS 136447, at

*12-13 (W.D. Ark. Sep. 24, 2013) (quoting Keeton v. Hustler Magazine, 465 U.S. 770, 781, n.13

(1984) (Noting that “jurisdiction over an employee does not automatically follow from

jurisdiction over the corporation which employs him” and emphasizing, “[e]ach defendant's

contacts with the forum State must be assessed individually”)).

       8.       At the outset, Defendants' Motion to Dismiss should be granted because Plaintiffs

have not pled any jurisdictional facts that would support this Court's exercise of personal

jurisdiction over Defendants. See Compl. ¶¶ 5-7 & 10-12. In fact, there are no allegations in

Plaintiffs' Complaint asserting personal jurisdiction, as the Complaint merely asserts "[t]his

Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a), and 1345,"

supplemental jurisdiction under 15 U.S.C. § 1367, and that "[v]enue is proper in this District

under 28 U.S.C. § 1391(b)(2) and (d), and 15 U.S.C. § 53(b)." See Compl. ¶¶ 5-7. Moreover,

Plaintiffs' Complaint fails to allege a single actual contact within the State of Arkansas by

Defendants. See Compl. ¶¶ 14-53.

       9.       Moreover, this Court's exercise of personal jurisdiction over Defendants will

violate due process because (1) Defendants do not have minimum contacts with Arkansas and (2)

maintaining this suit in Arkansas will offend traditional notions of fair play and substantial

justice. Doshier v. Twitter, Inc., 417 F. Supp. 3d 1171, 1174 (E.D. Ark. 2019).




                                                                                       Page 4 of 9
         Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 5 of 9




       10.     Defendants do not have minimum contacts with the State of Arkansas sufficient to

give rise to personal jurisdiction because: (1) Defendants are not domiciled in Arkansas; (2)

Defendants' residence and/or primary principal place of business is in Texas; (3) BINT is a Texas

limited liability company; (4) Defendants do not have an office or solicit any business in

Arkansas; (5) Defendants do not own any property or hold any bank accounts or other assets in

Arkansas; (6) Defendants do not have any employees or representatives in Arkansas; (7)

Defendants do not have an Arkansas telephone number; (8) BINT is not registered to do business

in Arkansas and does not maintain a registered agent for service in Arkansas; (9) the alleged

activities giving rise to this action did not take place in and were not directed at Arkansas; and

(10) Defendants have not traveled to Arkansas for any purported business purpose at issue before

this Court. See Decls. of LaShonda Moore, Marlon Moore, and BINT Operations, LLC, attached

to Defendants' Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or, in

the Alternative, Motion to Transfer Venue as Exhibits A, B, and C.

       11.     Finally, even if the Court determines that each and every Defendant has minimum

contacts with the State of Arkansas (which they do not), jurisdiction in this Court would be

unreasonable, as it would offend traditional notions of fair play and substantial justice.

Burlington Indus., 97 F.3d at 1102. This is because Defendants have not purposefully availed

themselves of the protections of Arkansas law and there has been no showing of the purported

nature, quality, or quantity of any alleged contact by Defendants within the State of Arkansas

such that there can be no relation of the alleged contacts to the causes of action. Moreover,

Defendants will suffer an immense imbalance of convenience if they were subject to personal

jurisdiction in Arkansas.

B.     The Complaint Should Be Dismissed Pursuant to Rule 12(b)(2) Because Venue Is
       Improper.



                                                                                        Page 5 of 9
          Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 6 of 9




       12.     Federal Rule of Civil Procedure 12(b)(2) requires dismissal of an action where

venue is improper. When venue is challenged, the plaintiff bears the burden of proving that

venue is proper. Doshier, 417 F. Supp. 3d at 1174. In considering a motion to dismiss for

improper venue, the court must construe the pleadings in the light most favorable to the

nonmoving party, the facts alleged must be taken as true, and any ambiguities must be resolved

in favor of the nonmoving party. Id.

       13.     To determine whether venue is proper in Arkansas, the general venue statute in 28

U.S.C. § 1391 controls, which states that a civil action may be brought in (1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court's personal jurisdiction with

respect to such action. 28 U.S.C. § 1391(b). The Eastern District of Arkansas is clearly not the

proper venue for this action.

       14.     First, as evidenced by Plaintiffs' Complaint, BINT maintained its principal place

of business in Prosper, Texas. See Compl. at ¶ 10. Plaintiffs' Complaint vaguely alleges that all

Defendants transact business not only in the Eastern District of Arkansas, but "throughout the

United States." Id. at ¶¶ 10-12. Notably, however, Plaintiffs' Complaint does not make any

claims about where Defendants LaShonda and Marlon Moore (the "Moores") reside. Id. at ¶¶

11-12. This is because the Moores reside in Frisco, Texas, which is located in the Eastern

District of Texas. Because none of the Defendants reside in Arkansas, this District is not the

proper venue based on the residences of the Defendants in the State of Texas.




                                                                                            Page 6 of 9
          Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 7 of 9




        15.         Second, no substantial part of any events or omissions giving rise to the claims

asserted occurred in Arkansas. Plaintiffs claim Defendants recruited individuals to membership

in the program called "Blessings in No Time" or "BINT," which Plaintiffs allege was an illegal

pyramid scheme operated through a website and online community led by Defendants. Id. at ¶¶

4, 15, 18, 19, & 23. The implication by Plaintiffs is that some non-quantifiable portion of the

activity generated by Defendants occurred in Arkansas. However, at no point in the Complaint

do Plaintiffs substantiate as to any allegedly wrongful or relevant events or omissions

Defendants engaged in related to this District. To the contrary, Plaintiffs' Complaint failed to

identify a single Arkansas resident purportedly injured by any events or omissions that occurred

in this District.

        16.         Plaintiffs must offer more than mere conclusory statements that any alleged acts

or omissions giving rise to their claims occurred in the Eastern District of Arkansas. Their

current justification is not enough to support venue here.

        17.         Third and finally, venue is proper where Defendants are subject to the court's

personal jurisdiction. As discussed, Plaintiffs have not pled any jurisdictional facts that would

support this Court's exercise of personal jurisdiction over Defendants. Defendants' purported

operation of a website or online community is insufficient to confer jurisdiction. See generally

Doshier. Because any exercise of personal jurisdiction over Defendants would violate due

process, venue is improper in the Eastern District of Arkansas.

C.      In the Alternative, this Case Should Be Transferred to the United States District
        Court for the Eastern District of Texas.

        18.         In the event that the Court should determine a transfer to be in the interest of

justice rather than a dismissal, this suit should be transferred to the United States District Court

for the Eastern District of Texas based upon the residency of the Defendants. Pursuant to 28



                                                                                          Page 7 of 9
         Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 8 of 9




U.S.C. § 1404(a), “[f]or the convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or division where it might have

been brought or to any district or division to which all parties have consented.” The Court must

consider the convenience of the parties, the convenience of the witnesses, and the interests of

justice, among other factors, when determining whether to permit a transfer of venue. Darchuk

v. Kellwood Co., 715 F. Supp. 1438, 1439 (E.D. Ark. 1988).

       19.     Plaintiffs filed their Complaint in the Eastern District of Arkansas on June 16,

2021, alleging jurisdiction and venue were proper in this District. As demonstrated above,

however, jurisdiction and venue are not proper in this District because all Defendants reside

within the Eastern District of Texas. Likewise, the majority of witnesses will be located in the

Eastern District of Texas, the site of the alleged conduct is in the Eastern District of Texas, and

any experts will likely be from Texas.

       20.     For these reasons, the Eastern District of Texas is the more appropriate venue

pursuant to 28 U.S.C. §§ 1391(b)(1) & 1404(a).

                                     III.    CONCLUSION

       For the foregoing reasons, Defendants respectfully requests this Court grant their Motion

to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or in the alternative, grant

their Motion to Transfer Venue by transferring the above-captioned lawsuit to the United States

District Court for the Eastern District of Texas.




                                                                                         Page 8 of 9
         Case 4:21-cv-00518-KGB Document 11 Filed 08/04/21 Page 9 of 9




                                            Respectfully submitted,

                                            GODWIN | BOWMAN PC




                                            Donald E. Godwin
                                            Texas State Bar No. 08056500
                                            DGodwin@GodwinBowman.com
                                            Stefanie M. McGregor
                                            Texas State Bar No. 24037019
                                            SMcGregor@GodwinBowman.com
                                            Kristin M. Burns
                                            Texas State Bar No. 24102934
                                            KBurns@GodwinBowman.com

                                            1201 Elm Street, Suite 1700
                                            Dallas, Texas 75270-2041
                                            Ph:     214.939.4412
                                            Fax: 214.527.3112

                                            ATTORNEYS FOR DEFENDANTS


                               CERTIFICATE OF SERVICE

       I hereby certify that on or about the 4th day of August, 2021, a true and correct copy of
the above and foregoing pleading was electronically filed with the Clerk of the Court by using
CM/ECF service which will provide copies to all counsel of record registered to receive
CM/ECF notification..


                                            __________________________________________
                                            Donald E. Godwin




                                                                                      Page 9 of 9
